


Exhibit 10.35

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

PLEASURE SERVICE
LICENSE AGREEMENT

 

This Agreement (“Agreement”) is made as of November 16, 2000 between COLORADO
SATELLITE BROADCASTING, INC., a Colorado corporation (“CSB” or “Network”), with
offices located at 5435 Airport Boulevard, Suite 100, Boulder, Colorado, 80301
and COMCAST PROGRAMMING, a division of COMCAST CORPORATION, a Pennsylvania
corporation with offices at 1500 Market Street, Philadelphia, Pennsylvania
19102-2148 (“Affiliate”).  Network and Affiliate agree as follows:

 

Subject to the terms hereof, Network hereby grants to Affiliate a non-exclusive
license to distribute the Pleasure Service in the United States or to a United
States territory solely as a cable, SMATV, MMDS, LMDS, or OVS service on Systems
to Affiliate’s Basic Subscribers.  Basic Subscribers may order the Pleasure
Service on a Demand Purchase basis as a pay-per-programming block event. 
Affiliate is also given a non-exclusive license to use the Network Marks as set
forth below.

 


1.             THE SYSTEMS.  THE SYSTEMS LISTED IN ATTACHMENT “A” (THE “SYSTEMS”
OR THE “PLEASURE SYSTEMS”) ARE HEREBY AUTHORIZED TO DISTRIBUTE THE PLEASURE
SERVICE IN ACCORDANCE WITH THIS AGREEMENT.  AFFILIATE REPRESENTS AND WARRANTS
THAT ALL SYSTEMS ARE AT LEAST [***] PERCENT ([***]%) OWNED BY OR ARE MANAGED BY
AFFILIATE.  ADDITIONAL SYSTEMS MAY BE ADDED TO ATTACHMENT A BY AFFILIATE ON
WRITTEN NOTICE SUPPLIED TO NETWORK.  AFFILIATE MAY DELETE ANY SYSTEM FROM
ATTACHMENT A UPON NOTICE TO NETWORK.


 


2.             ADDITIONAL DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING
TERMS SHALL HAVE THE RESPECTIVE MEANINGS INDICATED BELOW.


 


A.             BASIC SUBSCRIBER:  ANY SINGLE FAMILY DWELLING WHICH IS RECEIVING
ANY LEVEL OF PROGRAMMING SERVICES, WHICH MAY BE PURCHASED FROM ANY PLEASURE
SYSTEM.  IF THE SINGLE-FAMILY DWELLING HAPPENS TO BE A UNIT IN A LARGER MULTIPLE
DWELLING (E.G., AN APARTMENT OR CONDOMINIUM UNIT) EACH SUCH UNIT SHALL BE DEEMED
TO BE A SEPARATE BASIC SUBSCRIBER.


 


B.             BILLING PERIOD:  ANY CALENDAR MONTH DURING WHICH THE PLEASURE
SERVICE IS OFFERED TO AFFILIATE’S DEMAND PURCHASERS.  ONLY THE INITIAL BILLING
PERIOD OR THE LAST MONTH OF CARRIAGE MAY BE A PARTIAL MONTH.


 


C.             CABLE TECHNOLOGY:  THE MEANS OF DELIVERING VIDEO PROGRAMMING BY
COAXIAL, FIBER-OPTIC OR OTHER TYPE OF CABLE.


 


D.             DEMAND PURCHASE:  EACH INDIVIDUAL PURCHASE OF THE PLEASURE
SERVICE FROM AFFILIATE BY A BASIC SUBSCRIBER, WHICH, AT THE CONCLUSION OF THE
PERIOD SO PURCHASED (BE IT A [***] TIME BLOCK, A [***] TIME BLOCK, A [***] TIME
BLOCK, A “SAFE HARBOR” TIME BLOCK BETWEEN THE HOURS OF [***] AND [***], OR A
FULL PROGRAMMING [***]) REQUIRES A FURTHER TRANSACTIONAL DECISION BY THE BASIC

 

--------------------------------------------------------------------------------


 


PORTIONS OF THIS EXHIBIT HAVE BEEN REDACTED PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT UNDER RULE 24B-2 OF THE GENERAL RULES AND REGULATIONS
UNDER THE SECURITIES EXCHANGE ACT.  OMITTED INFORMATION, MARKED “[***]” IN THIS
EXHIBIT, HAS BEEN FILED WITH THE SECURITIES AND EXCHANGE COMMISSION TOGETHER
WITH SUCH REQUEST FOR CONFIDENTIAL TREATMENT.


 


SUBSCRIBER TO CONTINUE RECEIVING THE PLEASURE SERVICE.  THE BASIC SUBSCRIBERS
WHO PURCHASE THE PLEASURE SERVICE IN SUCH A MANNER SHALL BE KNOWN AS “DEMAND
PURCHASERS.”


 


E.             LMDS SYSTEMS:  THE MEANS OF DELIVERING OF VIDEO PROGRAMMING BY
DIRECT BROADCASTS TO SINGLE FAMILY OR MULTIPLE DWELLINGS CONTAINING UNITS BY THE
USE OF MICROWAVE FREQUENCIES, INCLUDING ONLY THOSE FREQUENCIES CLASSIFIED BY THE
FCC AS LOCAL MULTIPOINT DISTRIBUTION SERVICE, MULTIPOINT DISTRIBUTION SERVICE,
INSTRUCTIONAL TELEVISION FIXED SERVICE, AND OPERATIONAL FIXED SERVICE.


 


F.              MARKS:


 


(I)            NETWORK MARKS:  THE SERVICE MARKS, TRADEMARKS, TRADE NAMES AND
LOGOS OWNED OR LICENSED BY NETWORK AND USED AS PART OF THE PLEASURE SERVICE, ALL
OF WHICH ARE BEING LICENSED TO AFFILIATE SOLELY FOR USE IN ACCORDANCE WITH THIS
AGREEMENT FOR THE DISTRIBUTION AND THE PROMOTION, MARKETING AND SALE OF THE
PLEASURE SERVICE.


 


(II)           COMCAST MARKS:  THE NAME “COMCAST” AND AFFILIATE’S “CONCENTRIC C”
LOGO AND ANY OTHER AUTHORIZED MARKS USED BY AFFILIATE IN CONNECTION WITH ITS
SERVICE, ALL OF WHICH ARE THE EXCLUSIVE PROPERTY OF AFFILIATE, AND NETWORK HAS
NOT AND WILL NOT ACQUIRE ANY PROPRIETARY RIGHTS THERETO BY REASON OF THIS
AGREEMENT.  NETWORK SHALL NOT USE ANY OF THE COMCAST MARKS OR ANY VARIATION
THEREOF EXCEPT AT THE TIMES AND IN A MANNER EXPRESSLY APPROVED IN WRITING BY
AFFILIATE IN EACH INSTANCE.  NOTHING CONTAINED IN THIS SUBPARAGRAPH SHALL
PROHIBIT NETWORK FROM USING THE NAME OF AFFILIATE IN FACTUAL DISCLOSURES
AUTHORIZED BY SECTION 16 OF THIS AGREEMENT.


 


G.             MMDS TECHNOLOGY:  THE MEANS OF DELIVERING ANALOG OR DIGITAL VIDEO
PROGRAMMING BY DIRECT BROADCASTS TO SINGLE FAMILY OR MULTIPLE DWELLINGS
CONTAINING UNITS BY THE USE OF MICROWAVE FREQUENCIES, INCLUDING ONLY THOSE
FREQUENCIES CLASSIFIED BY THE FCC AS MULTICHANNEL MULTIPOINT DISTRIBUTION
SERVICE, MULTIPOINT DISTRIBUTION SERVICE, INSTRUCTIONAL TELEVISION FIXED
SERVICE, AND OPERATIONAL FIXED SERVICE.


 


H.             OVS:  OPEN VIDEO SYSTEMS MEETING THE REQUIREMENTS PROMULGATED BY
THE FCC WITH RESPECT THERETO.


 


I.              PLEASURE SERVICE:  SUBJECT TO THE ASSIGNMENT PROVISIONS SET
FORTH IN PARAGRAPH 14 HEREOF, THE ADULT-ORIENTED PAY TELEVISION PROGRAMMING
SERVICE TO BE PROVIDED TO AFFILIATE HEREUNDER WHETHER SUCH SERVICE IS IDENTIFIED
AS “PLEASURE” AND/OR ANY OTHER SERVICE MARK DESIGNATED BY NETWORK.

 

2

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


J.              SMATV TECHNOLOGY:  THE MEANS OF DELIVERING VIDEO PROGRAMMING BY
SATELLITE TO A MASTER ANTENNA WHICH THEN UTILIZED CO-AXIAL, FIBER-OPTIC OR OTHER
TYPE OF CABLE TO BASIC SUBSCRIBERS PROVIDED NO SUCH CABLE CROSS PUBLIC RIGHTS OF
WAY.


 


K.             UNIT:  EACH INDIVIDUAL DWELLING UNIT IN ANY FORM OF MULTIPLE
DWELLING, INCLUDING WITHOUT LIMITATION INTENDED, APARTMENT BUILDING,
CONDOMINIUM, HOTEL, MOTEL, FRATERNITY HOUSE, AND ANY OTHER COMMERCIAL
RESIDENTIAL ESTABLISHMENT RESPECTIVELY.


 


3.             CONTENT OF THE PLEASURE SERVICE.


 


A.             SUBJECT TO SECTION 3.D. AND THE OTHER PROVISIONS OF THIS
AGREEMENT, NETWORK SHALL, IN ITS SOLE DISCRETION, INCLUDE SUCH PROGRAMMING IN
THE PLEASURE SERVICE AS IT DEEMS APPROPRIATE FROM TIME TO TIME TO DELIVER AN
ADULT-ORIENTED PAY TELEVISION SERVICE.  AFFILIATE SHALL HAVE NO RIGHT TO ALTER,
SUBSTITUTE OR DELETE OR OTHERWISE MODIFY THE PLEASURE SERVICE AS PROVIDED BY
NETWORK EXCEPT TO ACHIEVE BAND-WIDTH EFFICIENCIES, PROVIDED THAT AFFILIATE MAY
LIMIT CARRIAGE OF THE PLEASURE SERVICE IN ANALOG FORM TO THE HOURS BETWEEN
10:00 P.M. TO 6:00 A.M. OR ANY OTHER CARRIAGE PERIOD REQUIRED BY LAW OR DEEMED
APPROPRIATE BY AFFILIATE.  ANY SYSTEM DISTRIBUTING THE PLEASURE SERVICE IN
DIGITAL FORMAT MAY CARRY THE PLEASURE SERVICE ON A [***] BASIS WITH THE CONSENT
OF NETWORK WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD.  NETWORK SHALL HAVE
THE EXCLUSIVE RIGHT TO EXTEND, REDUCE OR OTHERWISE CHANGE THE HOURS DURING WHICH
THE PLEASURE SERVICE IS BEING DELIVERED TO ALL DISTRIBUTORS.  NETWORK WILL
CONTINUE TO PROVIDE PROGRAMMING OF SUBSTANTIALLY THE TYPE AND QUALITY DESCRIBED
IN THE PROGRAMMING SCHEDULE ATTACHED HERETO AS ATTACHMENT “B.”


 


B.             IF A SYSTEM, IN THE SYSTEM’S REASONABLE BUSINESS JUDGMENT,
CONSIDERS THAT THE PLEASURE SERVICE, AS DELIVERED, IS THREATENING OR DETRIMENTAL
TO THE SYSTEM’S FRANCHISE OR BUSINESS OPERATIONS, THEN SUCH SYSTEM MAY DROP THE
PLEASURE SERVICE IMMEDIATELY, AND/OR SUCH SYSTEM MAY AMEND THE CARRIAGE HOURS OF
THE PLEASURE SERVICE IMMEDIATELY.


 


C.             AFFILIATE MAY NOT IN ANY WAY IMPLY THAT ANY NON-PLEASURE SERVICE
PROGRAMMING IS A PART OF OR IS CONNECTED IN ANY WAY WITH THE PLEASURE SERVICE. 
AFFILIATE SHALL NOT EXHIBIT OR TRANSMIT ANY PLEASURE SERVICE PROGRAMMING AT ANY
TIME OTHER THAN AS SCHEDULED BY NETWORK.  AFFILIATE HEREBY ACKNOWLEDGES THAT
FROM TIME TO TIME NETWORK MAY MODIFY THE PROGRAMMING TO BE SUPPLIED AS PART OF
THE PLEASURE SERVICE WITHOUT PRIOR NOTICE, SUBJECT TO THE TYPE AND QUALITY
PROVISIONS AS SET FORTH IN SECTION 3.A. ABOVE.


 


D.             AFFILIATE SHALL NOT USE ANY CHANNEL THAT DISTRIBUTES THE PLEASURE
SERVICE TO BROADCAST OR OTHERWISE DISTRIBUTE ANY ADULT PROGRAMMING EXCEPT: 
(I) THE PLEASURE SERVICE; (II) ANY OTHER PROGRAMMING PROVIDED BY NETWORK OR ANY

 

3

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


OF NETWORK’S AFFILIATED ENTITIES; (III) ON-AIR PROMOTIONS AND NETWORK
COMMERCIALS PROVIDED BY NETWORK IN ACCORDANCE WITH THIS SECTION 3.D.; AND
(IV) THE SYSTEM ADVERTISING AUTHORIZED IN SECTION 3.F. BELOW.  NETWORK SHALL
NOT, AS PART OF THE PLEASURE SERVICE, INCLUDE ANY [***] PROVIDED, HOWEVER, THAT
THE PLEASURE SERVICE MAY CONTAIN:  (I) COMMERCIALS FOR MERCHANDISE OFFERED BY
NETWORK (COLLECTIVELY “NETWORK COMMERCIALS”) IF SUCH NETWORK COMMERCIALS DO NOT
EXCEED [***] DURING ANY [***] BLOCK OF PROGRAMMING, EXCLUDING FOR PURPOSES OF
THIS LIMITATION ON-AIR PROMOTIONS (AS DEFINED BELOW); AND (II) ON-AIR
PROMOTIONS; PROVIDED FURTHER THAT IN NO INSTANCE SHALL THE AGGREGATE OF NETWORK
COMMERCIALS AND ON-AIR PROMOTIONS EXCEED [***] IN ANY [***] PERIOD.  “ON-AIR
PROMOTIONS” SHALL MEAN ADVERTISING FOR:  (I) PROGRAMMING ON THE PLEASURE
SERVICE; (II) OTHER ADULT PROGRAMMING PROVIDED BY NETWORK WHICH IS AVAILABLE ON
THE APPLICABLE SYSTEM; AND (III) ANY WEBSITE SPONSORED OR MAINTAINED BY
NETWORK.  NETWORK AGREES THAT IN THE EVENT NETWORK INCLUDES ANY NETWORK
COMMERCIALS ON THE PLEASURE SERVICE AGGREGATING IN EXCESS OF [***] PER [***]
BLOCK OF PROGRAMMING, NETWORK SHALL PAY AFFILIATE [***] PERCENT ([***]%) OF
[***] (“AFFILIATE’S COMMERCIAL SHARE”) ON ALL REVENUES FROM MERCHANDISE OR
SERVICES (EXCLUDING REVENUES FROM WEBSITES), SOLD BY NETWORK COMMERCIALS TO
RESPONDENTS WHO ARE BASIC SUBSCRIBERS IN THE PLEASURE SYSTEMS’ [***] AREAS. 
NETWORK FURTHER AGREES THAT IN THE EVENT NETWORK INCLUDES ANY WEBSITE
COMMERCIALS OR PROMOTIONS ON THE PLEASURE SERVICE, NETWORK SHALL PAY AFFILIATE
[***] PERCENT ([***]%) OF [***] (“AFFILIATE’S WEB SHARE”) OF ALL REVENUES FROM
MERCHANDISE OR SERVICES (INCLUDING MEMBERSHIPS IN WEBSITES) SOLD BY THE WEBSITES
TO RESPONDENTS WHO ARE BASIC SUBSCRIBERS IN THE PLEASURE SYSTEMS’ [***] AREAS. 
IF AFFILIATE SHARES A SERVICE AREA WITH ANOTHER PROVIDER(S) OF THE PLEASURE
SERVICE, THEN THE AFFILIATE’S COMMERCIAL SHARE AND THE AFFILIATE’S WEB SHARE
SHALL BE PRO-RATED ACCORDING TO THE PERCENTAGE OF THE [***] BY THE AFFILIATE AND
THE OTHER PROVIDER(S).  “[***]” SHALL MEAN [***].


 


E.             IN ADDITION, FOR EACH MONTH DURING THE TERM, NETWORK SHALL PAY TO
AFFILIATE [***] PERCENT ([***]%) OF THE [***] (AS DEFINED HEREIN) ATTRIBUTABLE
TO ANY CUSTOMER ACCESSING OR USING ANY OF NETWORK’S (AND/OR ANY OF NETWORK’S
PARENT’S, SUBSIDIARY’S OR AFFILIATE’S) INTERNET WEBSITES, INCLUDING, WITHOUT
LIMITATION, THE WEBSITE CURRENTLY KNOW AS “TEN.COM” (EACH, A “NETWORK WEBSITE”),
PROVIDED THAT:  (I) THE NETWORK WEBSITE IS PROMOTED ON THE PLEASURE SERVICE
DISTRIBUTED BY A SYSTEM SERVING THE [***] AREA OF SUCH CUSTOMER; AND (II) SUCH
CUSTOMER IS A CABLE TELEVISION SUBSCRIBER WITHIN THE SERVICE AREA OF SUCH
SYSTEM.  “[***]” MEANS, FOR EACH CUSTOMER, THE [***] BILLED TO SUCH CUSTOMER FOR
ACCESS TO, OR USE OF, THE NETWORK WEBSITE, WHETHER ON A [***] BASIS, ON A [***]
BASIS, ON A [***] BASIS OR ANY OTHER BASIS OF CHARGING A FEE TO CUSTOMERS FOR
ACCESS TO, OR USE OF, THE NETWORK WEBSITE.  FOR CUSTOMERS RESIDING IN A [***]
AREA WHERE THERE ARE [***] OR MORE DISTRIBUTORS OF THE PLEASURE SERVICE,

 

4

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


NETWORK SHALL ALLOCATE [***] PURSUANT TO THIS SECTION 3.E. BETWEEN OR AMONG SUCH
DISTRIBUTORS BASED ON THE PERCENTAGE OF THE AGGREGATE NUMBER OF SUBSCRIBERS TO
THE PLEASURE SERVICE THAT ARE SERVED BY EACH SUCH DISTRIBUTOR IN THE [***]
AREA.  NETWORK REPRESENTS AND WARRANTS THAT ALL INTERNET CUSTOMERS WILL BE
REQUIRED TO SIGN-ON TO ANY NETWORK WEBSITE THROUGH A “JOIN PAGE” PRIOR TO BEING
GRANTED ACCESS TO ANY CONTENT ON ANY NETWORK WEBSITE.  SUCH JOIN PAGE SHALL
REQUIRE ANY NEW CUSTOMER DESIRING ACCESS TO THE NETWORK WEBSITE TO PROVIDE
CERTAIN IDENTIFYING INFORMATION, INCLUDING, WITHOUT LIMITATION, A REQUEST FOR
SUCH CUSTOMER TO INDICATE WHETHER THE CUSTOMER IS A CABLE TELEVISION SUBSCRIBER,
DIRECT-TO-HOME SATELLITE SUBSCRIBER OR NEITHER.


 


F.              EACH SYSTEM SHALL HAVE THE RIGHT TO INCLUDE ADVERTISING INSERTED
BY THE SYSTEM (“LOCAL ADVERTISEMENTS”) ON THE PLEASURE SERVICE IN AN AGGREGATE
AMOUNT NOT EXCEEDING [***] OF ADVERTISING IN EVERY [***] BLOCK OF PROGRAMMING. 
THE PLEASURE SERVICE SHALL INCLUDE APPROPRIATE CUES TO GIVE THE SYSTEMS THE
OPPORTUNITY TO INSERT THEIR ADVERTISING AT APPROPRIATE JUNCTURES WITHIN THE
PLEASURE SERVICE PROGRAMMING, PROVIDED, HOWEVER LOCAL ADVERTISEMENTS MAY NOT
PROMOTE [***] OTHER THAN THOSE PROVIDED BY CSB AND/OR NEW FRONTIER MEDIA, INC. 
IN ADDITION, LOCAL ADVERTISEMENTS MAY NOT PROMOTE [***].


 


4.             TRANSMISSION AND DISTRIBUTION OF THE PLEASURE SERVICE.


 


A.             NETWORK SHALL USE [***] TO TRANSMIT THE PLEASURE SERVICE BY MEANS
OF A COMMONLY USED CABLE TELEVISION COMMUNICATIONS SATELLITE AS MAY BE
DESIGNATED BY NETWORK TO AFFILIATE, AND/OR AFFILIATE MAY ELECT TO RECEIVE THE
PLEASURE SERVICE FROM A THIRD PARTY TO WHOM NETWORK HAS MADE THE SIGNAL
AVAILABLE (THE “DIGITAL PROVIDER”).  THE DELIVERY OF THE PLEASURE SERVICE TO,
AND THE AUTHORIZATION AND DEAUTHORIZATION OF THE PLEASURE SERVICE ON, ANY SYSTEM
IS THE SOLE RESPONSIBILITY OF NETWORK AT NO COST TO AFFILIATE OTHER THAN THE
PLEASURE SERVICE CHARGE SET FORTH IN THIS AGREEMENT.  SHOULD NETWORK CHANGE
SATELLITE(S) TO A LOCATION WHICH WOULD CAUSE AFFILIATE TO INCUR ANY EXPENSE IN
ORDER TO CONTINUE TO RECEIVE THE PLEASURE SERVICE IN ANY SYSTEM, THEN AFFILIATE
SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT UNLESS NETWORK AGREES TO
PROVIDE RECEPTION EQUIPMENT TO RECEIVE THE SIGNAL FROM THE NEW LOCATION.


 


(I)            SHOULD AFFILIATE WISH TO RECEIVE THE PLEASURE SERVICE FROM A
DIGITAL PROVIDER, THEN AFFILIATE SHALL NOTIFY NETWORK IN WRITING OF AFFILIATE’S
CHOICE AND OF THE IDENTITY OF THE DIGITAL PROVIDER FROM WHOM AFFILIATE PLANS TO
RECEIVE THE DIGITAL SIGNAL OF THE PLEASURE SERVICE.  NETWORK SHALL NOT HAVE ANY
LIABILITY OR OBLIGATIONS WHICH MAY RESULT FROM AFFILIATE’S DIGITAL PROVIDER.  IN
NO EVENT SHALL ANY BREACH OR DEFAULT OR OTHER FAILURE TO PERFORM RESULTING FOR
ANY REASON CAUSED BY THE DIGITAL PROVIDER RELIEVE AFFILIATE OF

 

5

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


AFFILIATE’S OBLIGATIONS UNDER THIS AGREEMENT, INCLUDING TO PAY THE PLEASURE
SERVICE CHARGE AND TO PROVIDE REPORTS AND RECORDS AS SPECIFIED IN THIS AGREEMENT
BELOW.  IN THE EVENT AFFILIATE NOTIFIES A DIGITAL PROVIDER OF A BREACH OR OTHER
FAILURE TO PERFORM BY THE DIGITAL PROVIDER, AFFILIATE PROMPTLY SHALL NOTIFY
NETWORK IN WRITING, SETTING FORTH IN REASONABLE DETAIL THE SPECIFICS OF SUCH
BREACH OR FAILURE TO PERFORM.


 


(II)           IN THE EVENT AFFILIATE RECEIVES THE PLEASURE SERVICE FROM A
DIGITAL PROVIDER, IT IS EXPRESSLY UNDERSTOOD THAT, IN THE EVENT THIS AGREEMENT
IS TERMINATED, NETWORK MAY DE-AUTHORIZE THE SIGNALS COMPRISING THE PLEASURE
SERVICE WITHOUT LIABILITY TO AFFILIATE OR THE DIGITAL PROVIDER.  HOWEVER NETWORK
SHALL MAKE REASONABLE EFFORTS TO PROVIDE AFFILIATE WITH [***] PRIOR WRITTEN
NOTICE OF SUCH DE-AUTHORIZATION.


 


B.             SUBJECT TO THE OTHER PROVISIONS OF THIS AGREEMENT, NETWORK SHALL
BE PERMITTED TO SCRAMBLE THE SIGNALS COMPRISING THE PLEASURE SERVICE AS NETWORK
DEEMS FIT.  NETWORK REPRESENTS THAT SUCH SCRAMBLING TECHNOLOGY WILL BE OF A TYPE
COMMONLY USED FOR CABLE TELEVISION SIGNALS.  SHOULD NETWORK CHANGE TO A
SCRAMBLING TECHNOLOGY WHICH WOULD CAUSE AFFILIATE TO INCUR ANY EXPENSE IN ORDER
TO CONTINUE TO RECEIVE THE PLEASURE SERVICE ON ANY SYSTEM THEN AFFILIATE MAY
TERMINATE THIS AGREEMENT UNLESS NETWORK AGREES TO PROVIDE THE NECESSARY
EQUIPMENT TO RECEIVE SUCH ALTERNATE SCRAMBLED SIGNAL.


 


C.             SUBJECT TO SECTIONS 4.A. AND 4.B. ABOVE, AFFILIATE SHALL, AT ITS
OWN EXPENSE, OBTAIN AND INSTALL SUCH EARTH STATION RECEIVERS AND OTHER EQUIPMENT
AS SHALL BE NECESSARY TO ENABLE THE SYSTEMS TO RECEIVE, DESCRAMBLE AND TRANSMIT
AND DELIVER TO DEMAND PURCHASERS THE SIGNALS COMPRISING THE PLEASURE SERVICE. 
THE VIDEO SIGNALS DELIVERED TO DEMAND PURCHASERS SHALL BE SECURELY SCRAMBLED BY
THE SYSTEMS.


 


D.             NETWORK SHALL COMPLY WITH ALL APPLICABLE LAW, INCLUDING WITHOUT
LIMITATION INTENDED, ALL LAW APPLICABLE TO THE CONTENT OF THE PLEASURE SERVICE.


 


5.             USE OF THE PLEASURE SERVICE.


 


A.             AFFILIATE SHALL MARKET, TRANSMIT AND DELIVER THE PLEASURE SERVICE
SOLELY AS A [***] SERVICE, IN AN ANALOG AND/OR DIGITAL FORMAT.  DISTRIBUTION OF
THE PLEASURE SERVICE BY AFFILIATE AS A [***] SERVICE IS EXPRESSLY PROHIBITED.


 


B.             AFFILIATE SHALL NOT SELL, BROADCAST OR OTHERWISE AUTHORIZE
DISTRIBUTION OF THE PLEASURE SERVICE BY ANY PERSON OR ENTITY FOR WHICH AFFILIATE
DOES NOT HAVE A STREET ADDRESS.

 

6

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


C.             AFFILIATE SHALL COMPLY WITH ALL APPLICABLE LAW WITH RESPECT TO
CONTENT INSERTED BY AFFILIATE ON THE PLEASURE SERVICE.


 


D.             AFFILIATE SHALL NOT KNOWINGLY PERMIT, AND SHALL TAKE REASONABLE
PRECAUTIONS TO PREVENT, ANY USE OF THE PLEASURE SERVICE BY (I) SUBJECT TO THE
PROVISIONS OF SECTION 8 BELOW, ANY PARTY WHICH IS NOT PAYING AS A [***] OR
(II) ANY PARTY WHICH [***], OR TO A COMMERCIAL ESTABLISHMENT OR NON-RESIDENTIAL
BUILDING (INCLUDING, WITHOUT LIMITATION, ANY RESTAURANT, TAVERN, BAR, CLUB,
FRATERNAL ORGANIZATION, HOSPITAL OR CORRECTIONAL FACILITY), OTHER THAN A HOTEL
OR MOTEL, OR TO ANY COMMUNAL ROOM IN AN OTHERWISE RESIDENTIAL BUILDING
(INCLUDING WITHOUT LIMITATION, ANY LOBBY OR SOCIAL ROOM IN AN APARTMENT HOUSE,
DORMITORY OR SIMILAR PLACE).


 


E.             AFFILIATE SHALL NOT KNOWINGLY PERMIT, AND SHALL TAKE REASONABLE
PRECAUTIONS TO PREVENT, ANY UNAUTHORIZED OR UNLAWFUL USE, REPRODUCTION,
EXHIBITION OR DISTRIBUTION OF ANY PART OF THE PLEASURE SERVICE OR THE NETWORK
MARKS.  IT SHALL BE DEEMED AN UNAUTHORIZED EXHIBITION TO KNOWINGLY ALLOW THE
PLEASURE SERVICE TO BE EXHIBITED IN A HOTEL OR MOTEL ROOM ON A [***] BASIS OR ON
A [***] BASIS OR TO THE OCCUPANTS OF AN APARTMENT OR OTHER UNIT WHICH IS NOT
BEING CHARGED A [***] FEE FOR EXHIBITION OF THE PLEASURE SERVICE.


 


6.             PAYMENT TO NETWORK.


 


A.             AFFILIATE SHALL PAY TO NETWORK, WITH RESPECT TO EACH BILLING
PERIOD, NO LATER THAN [***] FOLLOWING THE EXPIRATION OF SUCH BILLING PERIOD, THE
“PLEASURE SERVICE CHARGE” CALCULATED AS SET FORTH BELOW IN THIS AGREEMENT.


 


B.             SUBJECT TO SECTIONS 7 AND 8, THE PLEASURE SERVICE CHARGE FOR
DEMAND PURCHASES, INCLUDING HOTEL/MOTEL CARRIAGE, SHALL EQUAL [***].


 


C.             THE PLEASURE SERVICE CHARGE FOR CABLE, MMDS, LMDS, OVS, AND SMATV
CARRIAGE SHALL BE CALCULATED AS SET FORTH IN THIS AGREEMENT.  AFFILIATE SHALL
PROVIDE THE PLEASURE SERVICE TO [***] LOCATIONS ON A DEMAND PURCHASE BASIS ONLY.


 


D.             REVENUES SHALL BE CONSIDERED “EARNED” REGARDLESS OF WHETHER
AFFILIATE COLLECTS PAYMENTS DUE AFFILIATE FROM ANY DEMAND PURCHASER PROVIDED
THAT AFFILIATE MAY ISSUE CONSUMER CREDITS IN ACCORDANCE WITH STANDARD INDUSTRY
PRACTICES, WHICH WILL NOT BE CONSIDERED AS PART OF EARNED REVENUE.


 


E.             ANY AMOUNTS NOT PAID BY AFFILIATE WITHIN [***] AFTER THE DATE DUE
SHALL ACCRUE INTEREST AT THE LESSER RATE OF [***] PERCENT ([***]%) PER [***] OR
AT THE HIGHEST LAWFUL RATE, COMPOUNDED [***] FROM THE DATE SUCH AMOUNTS WERE
FIRST DUE UNTIL THEY ARE PAID.

 

7

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


F.              ALL PAYMENTS REQUIRED UNDER THIS PARAGRAPH 6 SHALL BE VIA A
CHECK DRAWN ON A UNITED STATES BANK ACCOUNT AND SENT TO COLORADO SATELLITE
BROADCASTING AT 5435 AIRPORT BLVD., BOULDER COLORADO 80301.


 


7.             [***]


 


A.             [***]


 


B.             [***]


 


C.             NETWORK SHALL PROVIDE ON [***] BASIS, WITHIN [***] OF THE END OF
EACH [***], DURING THE TERM OF THIS AGREEMENT, A CERTIFICATION EXECUTED BY AN
EXECUTIVE OFFICER OF NETWORK CERTIFYING NETWORK’S COMPLIANCE WITH THE PROVISIONS
OF THIS SECTION 7 FOR SUCH [***].


 


8.             [***] SUBSCRIPTIONS AND CARRIAGE.


 


A.             EFFECTIVE WITH THE COMMENCEMENT OF THE TERM OF THIS AGREEMENT,
AFFILIATE IS GRANTED [***] PLEASURE SERVICE SUBSCRIPTIONS FOR ITS [***] AND/OR
[***] (BUT NOT TO [***] OR [***]) EACH [***]; PROVIDED, [***] SUCH
SUBSCRIPTIONS.


 


B.             ON A SYSTEM BY SYSTEM BASIS, WHENEVER A SYSTEM DISTRIBUTES THE
PLEASURE SERVICE THROUGHOUT [***] TO ANY BASIC SUBSCRIBERS IN SUCH SYSTEM
(“[***] ADDRESSABLE SUBSCRIBERS”), THEN NO PLEASURE SERVICE CHARGES SHALL BE
PAYABLE FOR DEMAND PURCHASES MADE BY THE [***] ADDRESSABLE SUBSCRIBERS DURING
THE [***] OF EACH SUCH [***] PERIOD.  THE BENEFITS CONFERRED BY THE PRECEDING
SENTENCE SHALL NOT ACCRUE FOR MORE THAN [***] IN ANY [***] PERIOD.


 


9.             REPORTS AND RECORDS (REGARDING THE PLEASURE SERVICE).


 


A.             AFFILIATE SHALL PROVIDE, FROM EITHER ITS CORPORATE, REGIONAL OR
SYSTEM OFFICES AS DETERMINED BY AFFILIATE, THE FOLLOWING INFORMATION ON A [***]
BASIS DURING THE ENTIRE TERM OF THIS AGREEMENT (AND THEREAFTER FOR REPORTS DUE
AFTER THE TERM BUT RELATING TO PERIODS DURING THE TERM) WITHIN [***] AFTER THE
CONCLUSION OF EACH [***] UNDER THIS AGREEMENT:


 


(I)            THE TOTAL NUMBER OF SUCH BASIC SUBSCRIBERS WHO ARE CAPABLE OF
MAKING A DEMAND PURCHASE ON THE FIRST AND LAST [***] OF EACH SUCH [***]; AND


 


(II)           THE TOTAL NUMBER OF DEMAND PURCHASES MADE BY AFFILIATE’S BASIC
SUBSCRIBERS DURING SUCH ENTIRE [***].


 


B.             FOR EACH DELIVERY METHOD OF THE PLEASURE SERVICE (CABLE, SMATV,
MMDS, LMDS, AND OVS) AFFILIATE SHALL SUPPLY TO NETWORK, WITH

 

8

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


PAYMENT OF THE PLEASURE SERVICE CHARGE AND ON A FORM PROVIDED BY NETWORK, ANY
INFORMATION REGARDING THE NUMBER OF DEMAND PURCHASES, BASIC SUBSCRIBERS, UNITS
OR OTHER INFORMATION REASONABLY NECESSARY TO DETERMINE THE AMOUNTS DUE NETWORK
FROM THE DEMAND PURCHASES OF THE PLEASURE SERVICE.  NOTWITHSTANDING THE
IMMEDIATELY PRECEDING SENTENCE, IT IS AGREED THAT AFFILIATE MAY USE ITS STANDARD
FORM INSTEAD OF THE NETWORK FORM PROVIDED ALL OF THE INFORMATION REQUESTED IN
THIS SECTION 9 IS CONTAINED IN SAID FORM.


 


C.             ALL OF AFFILIATE’S AND THE SYSTEMS’ RECORDS AND ACCOUNTS RELATING
TO THE PLEASURE SERVICE SHALL BE AVAILABLE FOR INSPECTION AND COPYING AND FOR
AUDIT BY NETWORK AND ITS REPRESENTATIVES DURING NORMAL BUSINESS HOURS UPON [***]
PRIOR WRITTEN NOTICE, DURING THE TERM OF THIS AGREEMENT AND FOR [***]
THEREAFTER.  ANY AUDIT SHALL BE LIMITED TO THE [***] IN WHICH THE AUDIT
COMMENCES AND THE [***] IMMEDIATELY PRECEDING THAT [***].  IN ADDITION, ANY
CLAIM ARISING FROM SUCH AUDIT MUST BE ASSERTED BY GIVING NOTICE OF THE CLAIM
WITHIN [***] AFTER COMPLETION OF THE AUDIT OR IS DEEMED WAIVED.


 


D.             THE AFFILIATE AND EACH SYSTEM SHALL KEEP OR CAUSE TO BE KEPT AT
ITS ADDRESS IN THE CONTIGUOUS 48 STATES FULL, TRUE, AND ACCURATE RECORDS FROM
WHICH THE PLEASURE SERVICE CHARGES PAYABLE BY AFFILIATE MAY BE ACCURATELY
DETERMINED BY AN AUDIT CONDUCTED IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING
PRINCIPLES (“AUDIT RECORDS”).  ALL AUDIT RECORDS SHALL BE KEPT BY THE AFFILIATE
FOR AT LEAST [***] FROM THE DELIVERY TO NETWORK OF THE PERTINENT [***]
STATEMENTS UNDER SECTION 9 OF THIS AGREEMENT.


 


E.             IF EITHER (I) THE AMOUNT OF THE PLEASURE SERVICE CHARGE PROPERLY
PAYABLE BY THE AFFILIATE, IN ANY PERIOD COVERED BY SUCH EXAMINATION OR AUDIT,
SHALL BE FOUND TO BE GREATER BY [***] PERCENT ([***]%) OR MORE THAN THE PLEASURE
SERVICE CHARGE SHOWN DUE IN THE AFFILIATE’S [***] STATEMENTS UNDER SECTION 9 OF
THIS AGREEMENT FOR SUCH PERIOD OF TIME, OR (II) THE AFFILIATE FAILS TO TIMELY
PROVIDE NETWORK WITH THE REQUIRED [***] STATEMENTS FOR THE PERIOD OF TIME
COVERED BY AN EXAMINATION OR AUDIT; THEN THE REASONABLE COSTS AND EXPENSES OF
SUCH EXAMINATION OR AUDIT (INCLUDING REASONABLE TRAVEL AND ACCOMMODATION COSTS
AND ALL REASONABLE DISBURSEMENTS) SHALL BE PAYABLE BY AFFILIATE WITHIN [***]
AFTER A DEMAND BY NETWORK, BUT OTHERWISE SUCH EXPENSES SHALL BE BORNE BY
NETWORK.  FORTHWITH AFTER AFFILIATE’S RECEIPT OF AN EXAMINATION OR AUDIT REPORT
AND IN ACCORDANCE THEREWITH THE AFFILIATE SHALL PAY TO NETWORK THE DIFFERENCE
BETWEEN THE PLEASURE SERVICE CHARGE PAID AND THE PLEASURE SERVICE CHARGE WHICH
SHOULD HAVE BEEN PAID, TOGETHER WITH INTEREST THEREON FROM THE DATE PAYMENT
SHOULD HAVE BEEN MADE UNTIL THE DATE PAYMENT IS MADE AT THE RATE OF INTEREST
PROVIDED FOR IN SECTION 6(E) OF THIS AGREEMENT.

 

9

--------------------------------------------------------------------------------

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


10.                                 PROMOTION, MARKETING AND SALES AND TRADEMARK
APPROVALS.


 


A.                                       NETWORK SHALL PROVIDE MARKETING AND
PROMOTIONAL ADVICE AND INFORMATION AS IT DEEMS NECESSARY.


 


B.                                      NETWORK SHALL HAVE THE RIGHT TO REVIEW
AND APPROVE, IN ADVANCE, ANY OF AFFILIATE’S PUBLICITY ABOUT THE PLEASURE
SERVICE.


 


C.                                       AFFILIATE HAS NOT AND WILL NOT ACQUIRE
ANY PROPRIETARY RIGHTS IN ANY OF THE NETWORK MARKS, THE PLEASURE SERVICE, THE
PLEASURE SERVICE PROGRAMMING OR ANY TRADE NAMES, TRADEMARKS, SERVICE MARKS OR
LOGOS ASSOCIATED WITH THE PLEASURE SERVICE OR ITS PROGRAMMING BY REASON OF THIS
AGREEMENT.  AFFILIATE FURTHER ACKNOWLEDGES THE GREAT VALUE OF THE GOODWILL
ASSOCIATED WITH THE NETWORK MARKS, AND THAT ANY ADDITIONAL GOODWILL IN THE
NETWORK MARKS WHICH MAY BE CREATED THROUGH THE USE OF THE NETWORK MARKS BY
AFFILIATE SHALL INURE TO THE SOLE BENEFIT OF NETWORK.  AFFILIATE MAY USE THE
NETWORK MARKS ONLY IF IT IS CLEAR THAT THE NETWORK MARKS USED ARE SERVICE MARKS
FOR THE PROGRAMS AND PROGRAM SERVICES OF NETWORK WHICH AFFILIATE DISTRIBUTES AND
SUCH USE SHALL BE IN ACCORDANCE WITH ANY FURTHER INSTRUCTIONS THAT MAY BE ISSUED
BY NETWORK FROM TIME TO TIME; PROVIDED, HOWEVER, ANY USE OF ANY NETWORK MARK
THAT IS NOT CONSISTENT WITH PRIOR APPROVED USES REQUIRES THE PRIOR EXPRESS
WRITTEN APPROVAL OF NETWORK.  AFFILIATE SHALL SUBMIT ANY INITIAL USE OF THE
NETWORK MARKS TO NETWORK FOR NETWORK’S PRIOR WRITTEN APPROVAL AT LEAST [***]
PRIOR TO THEIR INTENDED DISTRIBUTION; HOWEVER, ROUTINE MATERIALS SUCH AS CHANNEL
LINE-UP CARDS AND BILLING INSERTS ARE DEEMED APPROVED PROVIDED THEY COMPLY WITH
NETWORK’S REASONABLE WRITTEN INSTRUCTIONS AND NETWORK DOES NOT EXPRESS ANY
REASONABLE OBJECTION TO THE USE OF THE NETWORK MARKS.  AFFILIATE WILL NOT
DISSEMINATE ANY MATERIAL THAT HAS NOT BEEN APPROVED BY NETWORK IN ACCORDANCE
WITH THE TERMS HEREOF.  ANY SUCH APPROVAL MUST BE GRANTED OR WITHHELD WITHIN
[***] OF NETWORK’S RECEIPT OF MATERIALS FOR APPROVAL.  FAILURE BY NETWORK TO
RESPOND WITHIN [***] OF NETWORK’S RECEIPT OF MATERIALS FOR APPROVAL WILL BE
DEEMED TO CONSTITUTE APPROVAL OF SUCH MATERIALS, ALTHOUGH ANY RESPONSE FOR
PURPOSES OF THIS PARAGRAPH MAY BE GIVEN TELEPHONICALLY.


 


11.                                 REPRESENTATIONS AND WARRANTIES;
INDEMNIFICATION.


 


A.                                       NETWORK AND AFFILIATE EACH REPRESENT
AND WARRANT TO THE OTHER THAT EACH HAS THE REQUISITE POWER AND AUTHORITY TO
ENTER INTO THIS AGREEMENT AND TO PERFORM FULLY ITS RESPECTIVE OBLIGATIONS
HEREUNDER, AND THAT THIS AGREEMENT HAS BEEN DULY EXECUTED BY IT AND CONSTITUTES
A VALID OBLIGATION ENFORCEABLE AGAINST IT IN ACCORDANCE WITH THE TERMS HEREOF.


 


B.                                      NETWORK REPRESENTS AND WARRANTS TO
AFFILIATE THAT IT WILL EXERCISE [***] TO ASSURE THAT THE PLEASURE SERVICE AS
SUPPLIED TO AFFILIATE PURSUANT TO THIS AGREEMENT, IF AND WHEN PRESENTED BY
AFFILIATE IN THE MANNER AND AT THE TIMES PERMITTED IN THIS AGREEMENT, WILL
CONTAIN NO UNPRIVILEGED LIBELOUS OR

 

10

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


SLANDEROUS MATERIAL AND WILL NOT VIOLATE ANY COPYRIGHT, RIGHT OF PRIVACY OR
LITERARY OR DRAMATIC RIGHT OR ANY OTHER RIGHT OF ANY PERSON.


 


C.                                       WITH RESPECT TO CARRIAGE OF THE
PLEASURE SERVICE ON A DEMAND PURCHASE BASIS:


 


(I)                                     NETWORK REPRESENTS AND WARRANTS THAT IT
HAS, BY THE DATE THIS AGREEMENT IS FULLY EXECUTED, APPLIED FOR A “[***]” MUSIC
PERFORMANCE LICENSE FROM EACH OF THE MAJOR PERFORMING RIGHTS SOCIETIES, ASCAP
AND BMI.  NETWORK SHALL ENDEAVOR TO OBTAIN A “[***]” MUSIC PERFORMANCE LICENSE
FROM THOSE ORGANIZATIONS TO THE EXTENT THEY MAKE SUCH LICENSE AVAILABLE TO
NETWORK ON [***] TERMS.


 


(II)                                  IF ASCAP OR BMI REFUSES TO MAKE AVAILABLE
TO NETWORK A “[***]” MUSIC PERFORMANCE LICENSE, OR OFFERS SUCH LICENSE ON [***]
TERMS, NETWORK SHALL NOT BE REQUIRED TO INITIATE LITIGATION TO COMPEL THE MUSIC
PERFORMING RIGHTS SOCIETY(IES) TO GRANT A “[***]” MUSIC PERFORMANCE LICENSE.


 


(III)                               IF, DUE TO A COURT ORDER OR OTHER
GOVERNMENTAL DECREE FROM A BODY OF COMPETENT JURISDICTION, OR AS A RESULT OF ONE
OR MORE OF ASCAP’S OR BMI’S REFUSAL TO MAKE AVAILABLE A “[***]” LICENSE OR
FAILURE TO OFFER ONE ON A [***] BASIS, SUCH “[***]” LICENSE IS NOT AVAILABLE TO
NETWORK, NETWORK SHALL CONTINUE TO MAINTAIN A LICENSE “[***]” PROVIDED SUCH
LICENSE IS AVAILABLE FROM ASCAP AND/OR BMI ON [***] TERMS.


 


(IV)                              IF AND WHEN NETWORK OBTAINS A “[***]” MUSIC
PERFORMANCE LICENSE, NETWORK SHALL MAINTAIN SUCH LICENSE THROUGHOUT THE TERM OF
THE AGREEMENT, UNLESS SUCH LICENSE IS NO LONGER AVAILABLE DUE TO A COURT ORDER
OR OTHER GOVERNMENTAL DECREE FROM A BODY OF COMPETENT JURISDICTION OR IS NO
LONGER AVAILABLE ON COMMERCIALLY REASONABLE TERMS IN WHICH EVENT
SECTION 11.C.(III) ABOVE SHALL APPLY.


 


D.                                      WITH RESPECT TO CARRIAGE AS A DEMAND
PURCHASE SERVICE, NETWORK WILL DEFEND, INDEMNIFY, AND HOLD HARMLESS THE
AFFILIATE FOR ANY BREACH OF THESE REPRESENTATIONS AND WARRANTIES.


 


E.                                       UNDER NO CIRCUMSTANCES SHALL THE
AFFILIATE BE RESPONSIBLE FOR ANY RETROACTIVE FEES RELATED TO MUSIC PERFORMING
LICENSES.


 


F.                                         SUBJECT TO SECTION 11.H., NETWORK
SHALL INDEMNIFY, DEFEND AND FOREVER HOLD AFFILIATE, ITS AFFILIATED CORPORATIONS
AND OTHER ENTITIES, PARTNERS, OFFICERS, DIRECTORS, EMPLOYEES AND AGENTS
(COLLECTIVELY THE “INDEMNITEES”) HARMLESS FROM ALL LIABILITIES, CLAIMS,
REASONABLE (TO EXTENT IN AFFILIATE’S CONTROL) COSTS, DAMAGES AND REASONABLE (TO
EXTENT IN AFFILIATE’S CONTROL)

 

11

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


EXPENSES (INCLUDING WITHOUT LIMITATION, REASONABLE COUNSEL FEES) (COLLECTIVELY
“CLAIMS”) OF THIRD PARTIES ARISING FROM (I) THE CONTENT OF THE PLEASURE SERVICE
(INCLUDING MUSIC), (II) THE DISTRIBUTION OF THE PLEASURE SERVICE (INCLUDING
MUSIC) BY AFFILIATE PURSUANT TO THIS AGREEMENT, (III) THE BREACH BY NETWORK OF
ANY REPRESENTATION, WARRANTY, OR AGREEMENT OF NETWORK HEREUNDER, OR (IV) THE
PERFORMANCE BY NETWORK HEREUNDER, AND AFFILIATE SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS NETWORK AND ITS INDEMNITEES FROM ALL CLAIMS BY ANY DEMAND PURCHASER OR
ANY CLAIM ARISING OUT OF ANY BREACH OF THE AFFILIATE’S OR SYSTEMS’ OBLIGATIONS,
REPRESENTATIONS OR WARRANTIES UNDER THIS AGREEMENT (EXCEPT WITH RESPECT TO
CLAIMS RELATING TO THE CONTENT OF THE PLEASURE SERVICE EXCLUDING, HOWEVER, TO
THE EXTENT SUCH CLAIMS ARISE OUT OF DISTRIBUTION OF THE PLEASURE SERVICE TO ANY
PERSON TO WHOM THE PLEASURE SERVICE MAY NOT LAWFULLY BE SOLD); PROVIDED THAT IN
EACH CASE WHERE SUCH INDEMNIFICATION IS SOUGHT:


 


(I)                                     THE INDEMNITEE PROMPTLY NOTIFIES THE
INDEMNITOR OF THE CLAIM TO WHICH THE INDEMNIFICATION RELATES;


 


(II)                                  THE INDEMNITOR SHALL CONTROL FULLY ANY
LITIGATION, COMPROMISE, SETTLEMENT OR OTHER RESOLUTION OR DISPOSITION OF SUCH
CLAIM AND


 


(III)                               THE INDEMNITEE FULLY COOPERATES AT NO
EXPENSE TO THE INDEMNITEE WITH THE REASONABLE REQUESTS OF THE INDEMNITOR IN THE
INDEMNITOR’S DEFENSE OF SUCH CLAIM.


 


G.                                      NOTWITHSTANDING THE ABOVE, NETWORK’S
INDEMNIFICATION OF AFFILIATE WILL BE VALID IN THE EVENT OF A PROSECUTION OR
CLAIM INVOLVING AN ALLEGATION OF VIOLATION OF THE LAWS INSOFAR AS THE CONTENT OF
THE PLEASURE SERVICE IS CONCERNED, ONLY IN THE EVENT EACH OF THE FOLLOWING
CONDITIONS IS MET:


 


(I)                                     TELEPHONE CONTACT BE MADE WITH NETWORK
AT A NUMBER SPECIFIED BY NETWORK.  SUCH TELEPHONE NOTIFICATION SHOULD BE
FOLLOWED WITH A LETTER CONTAINING COPIES OF ALL PAPERS THAT HAVE BEEN SERVED AND
GIVING COMPLETE INFORMATION THEN AVAILABLE REGARDING THE INCIDENT.


 


(II)                                  NETWORK SHALL HAVE THE RIGHT TO APPROVE
AFFILIATE’S CHOICE OF COUNSEL AND TO DETERMINE IN ADVANCE THE TERMS OF
RETENTION.


 


(III)                               NETWORK WILL ASSIST IN DEFENDED ACTIONS ONLY
AND WILL NOT BE RESPONSIBLE IN CASES WHERE THERE IS ANY ADMISSION OF GUILT BY
ANYONE UNDER CONTROL OF AFFILIATE CHARGED WITH VIOLATION OF THE LAW AS TO THE
CONTENT OF THE PLEASURE SERVICE PROGRAMMING.  SETTLEMENT OR DISMISSAL OF ANY
CASE WILL NOT BE ALLOWED, EXCEPT WITH NETWORK’S PRIOR WRITTEN CONSENT.

 

12

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


(IV)                              AFFILIATE SHALL MAKE NO VOLUNTARY DISCLOSURE
REGARDING SUPPORT OR LACK THEREOF BY NETWORK UNDER THIS SECTION WITHOUT
NETWORK’S CONSENT.


 


H.                                      NOTWITHSTANDING ANY OTHER PROVISION IN
THIS AGREEMENT, NETWORK SHALL NOT HAVE ANY LIABILITY TO AFFILIATE OR ANY OTHER
PARTY WITH RESPECT TO ANY FAILURE OF NETWORK AND/OR A DIGITAL PROVIDER TO
DELIVER THE PLEASURE SERVICE IF SUCH FAILURE IS DUE TO ANY MALFUNCTION OR
FAILURE OF THE EQUIPMENT OR FACILITIES OF NETWORK AND/OR THE DIGITAL PROVIDER
AND/OR ANY THIRD PARTY, ANY ACTION OR CLAIM BY AN THIRD PARTY, ANY LABOR DISPUTE
OR ANY OTHER CAUSE BEYOND NETWORK’S AND/OR THE DIGITAL PROVIDER’S REASONABLE
CONTROL.


 


I.                                          SUBJECT TO THE PROVISIONS OF THIS
SECTION 11 GOVERNING INDEMNIFICATION WITH RESPECT TO CLAIMS ASSERTED AND
PROCEEDINGS COMMENCED BY THIRD PARTIES, UNDER NO OTHER CIRCUMSTANCES WHATSOEVER
SHALL EITHER PARTY OR ANY AFFILIATE OR REPRESENTATIVE OF EITHER PARTY BE LIABLE
FOR ANY EXEMPLARY, OR CONSEQUENTIAL DAMAGES TO THE OTHER PARTY (INCLUDING
WITHOUT LIMITATION, ANY PAYMENT FOR FUTURE PROFITS OR LOSS OF GOODWILL), WHETHER
FORESEEABLE OR NOT, CLAIMS UNDER DEALER TERMINATION, PROTECTION, NON-RENEWAL OR
SIMILAR LAWS, FOR ANY CAUSE WHATSOEVER WHETHER OR NOT CAUSED BY A PARTY’S
NEGLIGENCE OR GROSS NEGLIGENCE, EXCLUDING ONLY ANY CAUSED BY WILFUL MISCONDUCT. 
UNDER NO CIRCUMSTANCES SHALL ANY PROJECTIONS OR FORECASTS BY EITHER PARTY BE
BINDING AS COMMITMENTS OR PROMISES BY EITHER PARTY OR OTHERWISE GIVE RISE TO ANY
LIABILITY.


 


12.                                 TERM OF AGREEMENT.


 


A.                                       THE INITIAL TERM OF THIS AGREEMENT
SHALL COMMENCE ON [***] AND SHALL END ON [***].


 


B.                                      ON THE EXPIRATION DATE OF THE INITIAL
TERM, THIS AGREEMENT SHALL AUTOMATICALLY BE RENEWED FOR SUCCESSIVE [***] RENEWAL
TERMS UNLESS:


 


(I)                                     EITHER PARTY GIVES THE OTHER PARTY
NOTICE ELECTING TO TERMINATE THIS AGREEMENT, AND SUCH NOTICE IS GIVEN AT LEAST
[***] PRIOR TO THE EXPIRATION OF THE THEN CURRENT TERM; OR


 


(II)                                  THIS AGREEMENT HAS OTHERWISE BEEN
TERMINATED IN ACCORDANCE WITH ITS PROVISIONS.

 

13

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


C.                                       IN ADDITION TO ANY OTHER REMEDIES IT
MAY HAVE IN LAW OR IN EQUITY, NETWORK OR AFFILIATE MAY TERMINATE THIS AGREEMENT,
BY THE GIVING THE OTHER AT LEAST [***] PRIOR WRITTEN NOTICE, IN THE EVENT THAT
THE OTHER PARTY HAS BREACHED ANY OF ITS OBLIGATIONS HEREUNDER AND SUCH BREACH
(WHICH SHALL BE SPECIFIED IN SUCH NOTICE) IS NOT CURED BY THE APPLICABLE PARTY
WITHIN [***] AFTER SUCH NOTICE IS GIVEN.


 


13.                                 GOVERNING LAW.  THIS AGREEMENT SHALL BE
GOVERNED BY AND INTERPRETED UNDER THE LAWS OF THE STATE OF DELAWARE.


 


14.                                 ASSIGNMENT.  EXCEPT BY OPERATION OF LAW,
NEITHER PARTY SHALL ASSIGN THIS AGREEMENT WITHOUT THE EXPRESS WRITTEN CONSENT OF
THE OTHER, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD, DELAYED OR
CONDITIONED, PROVIDED THAT, IF, AS A RESULT OF SUCH ASSIGNMENT BY NETWORK THE
PLEASURE SERVICE SHALL NO LONGER BE GENERALLY IDENTIFIED AS “PLEASURE” BY OR
THROUGH THE USE OF THE NETWORK MARKS THEREON OR THE PLEASURE SERVICE SHALL NO
LONGER INCLUDE ANY “PLEASURE-IDENTIFIED” PROGRAMMING, AFFILIATE MAY CANCEL THIS
AGREEMENT ON NOT LESS THAN [***] PRIOR WRITTEN NOTICE.  IT IS ACKNOWLEDGED THAT
THIS AGREEMENT SHALL BE BINDING ON ALL SUCCESSORS AND ASSIGNS OF BOTH PARTIES. 
NOTWITHSTANDING THE FOREGOING, AFFILIATE AND NETWORK MAY ASSIGN THIS AGREEMENT
WITHOUT CONSENT TO ANY PARENT, SUBSIDIARY, OR AFFILIATED ENTITY.  NO ASSIGNMENT
SHALL RELIEVE ANY PARTY OR GUARANTOR FROM LIABILITY UNDER THIS AGREEMENT.


 


15.                                 NOTICES.  ALL NOTICES, REQUESTS, DEMANDS,
CONSENTS, APPROVALS, DIRECTIONS AND OTHER COMMUNICATIONS (COLLECTIVELY
“COMMUNICATIONS”) PROVIDED FOR UNDER THIS AGREEMENT SHALL BE IN WRITING AND BE
EITHER DELIVERED BY FACSIMILE TRANSMISSION (FAX), WITH CONFIRMED ELECTRONIC
RECEIPT, OR BY MEANS OF U. S. CERTIFIED MAIL, RETURN RECEIPT REQUESTED; AND, IF
TO AFFILIATE, WITH A COPY TO AFFILIATE’S GENERAL COUNSEL AT AFFILIATE’S (NOT THE
SYSTEMS’) ADDRESS SET FORTH ON THE FIRST PAGE OF THIS AGREEMENT, OR, AS TO EACH
PARTY, AT SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN A WRITTEN
NOTICE TO THE OTHER PARTY.  ALL COMMUNICATIONS SHALL, WHEN MAILED OR FAXED, BE
DEEMED EFFECTIVE ON THE DATE WHICH IS THREE (3) BUSINESS DAYS AFTER DEPOSITED IN
THE MAIL OR ON THE DATE RECEIPT OF SUCH FAX IS SO CONFIRMED.  A COPY OF ALL
COMMUNICATIONS ADDRESSED TO NETWORK SHALL BE SENT TO THE NETWORK’S DIRECTOR OF
LEGAL AFFAIRS AT THE NETWORK’S ADDRESS SET FORTH ON THE FIRST PAGE OF THIS
AGREEMENT.


 


16.                                 CONFIDENTIALITY.  NEITHER NETWORK NOR
AFFILIATE SHALL DISCLOSE TO ANY THIRD PARTY (OTHER THAN ITS RESPECTIVE
EMPLOYEES, IN THEIR CAPACITY AS SUCH), ANY INFORMATION WITH RESPECT TO THE
FINANCIAL TERMS AND PROVISIONS OF THIS AGREEMENT OR ANY FINANCIAL INFORMATION
REPORTED OR REQUIRED TO BE REPORTED TO NETWORK PURSUANT TO THIS AGREEMENT,
EXCEPT:


 


(I)                                     TO THE EXTENT NECESSARY TO COMPLY WITH
LAW OR THE VALID ORDER OF A COURT OF COMPETENT JURISDICTION, IN WHICH EVENT THE
PARTY MAKING

 

14

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


SUCH DISCLOSURE SHALL SO NOTIFY THE OTHER AND SHALL SEEK CONFIDENTIAL TREATMENT
OF SUCH INFORMATION IF CONFIDENTIAL TREATMENT IS AVAILABLE;


 


(II)                                  AS PART OF ITS NORMAL REPORTING OR REVIEW
PROCEDURE TO ITS PARENT COMPANY, ITS AUDITORS AND ITS ATTORNEYS, LENDERS AND
INVESTMENT BANKERS, PROVIDED, HOWEVER, THAT SUCH PARENT COMPANY, AUDITORS,
ATTORNEYS, LENDERS, AND INVESTMENT BANKERS AGREE IN WRITING TO BE BOUND BY THE
PROVISIONS OF THIS SECTION;


 


(III)                               IN ORDER TO ENFORCE ITS RIGHTS PURSUANT TO
THIS AGREEMENT; AND/OR


 


(IV)                              TO PROSPECTIVE BONA FIDE LENDERS, INVESTMENT
BANKERS, AUDITORS, ATTORNEYS, PURCHASERS, MERGER PARTIES, CONSOLIDATION AND
OTHER REORGANIZATION PARTIES, PROVIDED, THAT SUCH PROSPECTIVE AUDITORS,
ATTORNEYS, LENDERS, INVESTMENT BANKERS, PURCHASERS, MERGER PARTIES,
CONSOLIDATION AND OTHER REORGANIZATION PARTIES AGREE IN WRITING TO BE BOUND BY
THE PROVISIONS OF THIS SECTION.


 


17.                                 ADHERENCE TO TELECOMMUNICATIONS ACT OF
1996.  BY ENTERING INTO THIS AGREEMENT, AFFILIATE AGREES TO COMPLY WITH THE
TELECOMMUNICATIONS ACT OF 1996 AND SECTION 504 THEREOF.


 


18.                                 NON-INTERFERENCE.  NETWORK SHALL NOT
KNOWINGLY ENGAGE IN ANY DIRECT MAILING OR TELEPHONE SOLICITATION, FOR ANY
PURPOSE, TO AFFILIATE’S BASIC SUBSCRIBERS, UNLESS SUCH BASIC SUBSCRIBER HAS
PREVIOUSLY INITIATED A COMMUNICATION WITH NETWORK OR UNLESS AFFILIATE CONSENTS
IN WRITING TO ANY SUCH DIRECT MAILING OR TELEPHONE SOLICITATION; PROVIDED,
HOWEVER THE FOREGOING SHALL NOT APPLY TO INFORMATION OBTAINED BY NETWORK OR AN
AFFILIATE OF NETWORK IN CONNECTION WITH SALES OF PRODUCTS OR SERVICES OTHER THAN
THE PLEASURE SERVICE.


 

In addition, Network shall not engage in communications which adversely
interfere with Affiliate’s government or community relations, provided, however,
that this provision shall not prohibit Network from advertising or promoting the
Pleasure Service or responding to government inquiries, as long as any such
advertising promotion, or response does not voluntarily single out or target
Affiliate in a negative way. Notwithstanding anything to the contrary contained
in this Agreement, there shall be no cure period under Section 12.c. of this
Agreement for violation of this Section 18, and Network shall be in default
hereunder if it does not immediately cease and desist upon notice from Affiliate
of any such actual violation of the provisions of this Section 18.

 


19.                                 SIGNAL DISTRIBUTION CAPACITY.  AFFILIATE
RETAINS AND RESERVES FOR EACH SYSTEM ANY AND ALL RIGHTS IN AND TO ALL SIGNAL
DISTRIBUTION CAPACITY CONTAINED WITHIN THE BANDWIDTH OF THE PLEASURE SERVICE AS
RECEIVED AT EACH SYSTEM, INCLUDING, WITHOUT LIMITATION, THE VERTICAL BLANKING
INTERVAL (“VBI”) AND AUDIO SUBCARRIERS (AND ANY OTHER PORTIONS OF THE BANDWIDTH
THAT HAVE BEEN CREATED AS A RESULT OF THE PLEASURE SERVICE’S USE OF DIGITAL
TECHNOLOGY).  NOTHING HEREIN SHALL

 

15

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


PRECLUDE AFFILIATE FROM EXERCISING AND EXPLOITING SUCH RIGHTS BY ANY MEANS AND
IN ANY LOCATIONS FREELY AND WITHOUT RESTRICTION; PROVIDED, HOWEVER, THAT ANY
SUCH USE BY THE SYSTEMS SHALL NOT DEGRADE, OR OTHERWISE INTERFERE WITH, THE
PICTURE QUALITY OF THE PLEASURE SERVICE OR THE AUDIO PORTION OF THE PLEASURE
SERVICE SIGNAL WHICH IS THE PRINCIPAL AUDIO CARRIER FREQUENCY OF THE PLEASURE
SERVICE (OR ITS DIGITAL EQUIVALENT).  THE PLEASURE SERVICE SHALL NOT USE ANY
PORTION OF THE BANDWIDTH OTHER THAN AS PROVIDED HEREIN WITHOUT THE PRIOR WRITTEN
CONSENT OF AFFILIATE, EXCEPT THAT NETWORK MAY USE THE VBI FOR CLOSED CAPTIONING
FOR THE HEARING IMPAIRED AND SIMULCAST FOREIGN LANGUAGE AUDIO OR AS REQUIRED BY
APPLICABLE LAW.  AFFILIATE SHALL NOT BE OBLIGATED TO DISTRIBUTE ANY MATERIAL OR
INFORMATION CONTAINED OR EMBEDDED IN OR AROUND ANY PORTION OF THE PRIMARY VIDEO
AND/OR AUDIO FEED (WHETHER ANALOG OR DIGITAL) PROVIDED TO AFFILIATE (THE
“SIGNAL”) FOR THE PLEASURE SERVICE THAT IS NOT A PART OF THE PLEASURE SERVICE
PROGRAMMING (INCLUDING ON-AIR PROMOTIONS AND NETWORK COMMERCIALS IN ACCORDANCE
WITH SECTION 3.D. ABOVE).  NETWORK FURTHER AGREES THAT IT SHALL NOT EMBED ANY
MATERIAL OR INFORMATION INTO OR AROUND ANY PORTION OF THE SIGNAL THAT CANNOT BE
REMOVED AND/OR BLOCKED AT ANY SYSTEM HEADEND.  NETWORK AGREES TO PROVIDE
AFFILIATE WITH AT LEAST [***] PRIOR WRITTEN NOTICE IN THE EVENT THAT NETWORK
EMBEDS ANY MATERIAL OR INFORMATION INTO OR AROUND ANY PORTION OF THE SIGNAL. 
AFFILIATE SHALL HAVE THE OPTION TO REMOVE AND/OR BLOCK ANY SUCH MATERIAL OR
INFORMATION OR DISTRIBUTE ANY SUCH MATERIAL OR INFORMATION AT NO ADDITIONAL COST
TO AFFILIATE OR AFFILIATE’S SUBSCRIBERS.


 


20.                                 NO COORDINATION WITH THIRD PARTIES.  DURING
THE TERM OF THIS AGREEMENT, OR IN CONNECTION WITH ANY EXTENSION, RENEWAL OR NEW
AGREEMENT WITH RESPECT TO THE PLEASURE SERVICE, NETWORK AGREES THAT NEITHER
NETWORK NOR ANY PARTY CONTROLLING, CONTROLLED BY OR UNDER COMMON CONTROL WITH
NETWORK SHALL REQUIRE (OR REQUEST THAT ANY THIRD PARTY REQUIRE, OR PARTICIPATE
WITH OR AUTHORIZE ANY THIRD PARTY TO REQUIRE) (I) ANY CARRIAGE OR OTHER
OBLIGATIONS WITH RESPECT TO THE PLEASURE SERVICE AS A CONDITION TO THE RECEIPT
BY ANY AFFILIATE SYSTEM OF ANY BROADCAST TELEVISION STATION OR OTHER CABLE
PROGRAMMING SERVICE, OR (II) DISTRIBUTION OF, OR AGREEMENT WITH, ANY BROADCAST
STATION OR CABLE PROGRAMMING SERVICE OTHER THAN THE PLEASURE SERVICE OR OTHER
ADULT SERVICE OWNED AND OPERATED BY NETWORK, OR AGREEMENT WITH ANY PERSON OR
ENTITY HAVING A FINANCIAL INTEREST IN ANY SUCH BROADCAST STATION OR CABLE
PROGRAMMING SERVICE, AS A CONDITION TO RECEIPT OF THE PLEASURE SERVICE OR AS A
CONDITION TO ANY MORE FAVORABLE RATE, TERM OR CONDITION WITH RESPECT TO THE
PLEASURE SERVICE.  THIS PROVISION SHALL SURVIVE THE TERMINATION OR EXPIRATION OF
THIS AGREEMENT FOR A PERIOD OF FIVE (5) YEARS.


 


21.                                 BANKRUPTCY.  THE PARTIES ACKNOWLEDGE AND
AGREE THAT THIS AGREEMENT CONCERNS AS ITS MATERIAL CONTENT A LICENSE OF
INTELLECTUAL PROPERTY CONSISTING OF TRADE SECRETS AND WORKS OF AUTHORSHIP
PROTECTED UNDER TITLE 17 OF THE UNITED STATES CODE.  ACCORDINGLY, IN THE EVENT
THAT NETWORK FILES A PROCEEDING UNDER THE UNITED STATES BANKRUPTCY CODE, 11
U.S.C. § 101, ET. SEG., AND THIS AGREEMENT IS DETERMINED TO CONSTITUTE AN
EXECUTORY CONTRACT, THE PARTIES HERETO AGREE THAT NETWORK IS A LICENSOR OF A
RIGHT TO INTELLECTUAL PROPERTY UNDER THIS AGREEMENT, AND

 

16

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


AFFILIATE SHALL HAVE THE RIGHTS AFFORDED TO A LICENSEE UNDER
SECTION 365(N)(1) OF THE BANKRUPTCY CODE IN THE EVENT THIS AGREEMENT IS REJECTED
IN SUCH BANKRUPTCY CASE.  IN SUCH EVENT, AFFILIATE SHALL HAVE THE RIGHT TO ELECT
EITHER TO TREAT THIS AGREEMENT AS TERMINATED BY SUCH REJECTION OR RETAIN
AFFILIATE’S RIGHTS UNDER THIS AGREEMENT AS SUCH RIGHTS EXISTED IMMEDIATELY
BEFORE THE COMMENCEMENT OF THE BANKRUPTCY CASE.


 


22.                                 MISCELLANEOUS.


 


A.                                       AFFILIATE SHALL PAY AND HOLD NETWORK
FOREVER HARMLESS FROM ALL TAXES AND ANY OTHER CHARGES NOW OR HEREAFTER IMPOSED
UPON AFFILIATE OR THE SYSTEMS OR BASED UPON THE RENTAL, LICENSE, EXHIBITION OR
POSSESSION FOR TO OR BY AFFILIATE OR THE SYSTEMS OF THE PLEASURE SERVICE OR ANY
PART THEREOF OTHER THAN INCOME, GROSS RECEIPTS OR SIMILAR TAXES ON AMOUNTS PAID
TO NETWORK.


 


B.                                      THIS AGREEMENT CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN THE PARTIES HERETO, AND MAY NOT BE MODIFIED OR CHANGED EXCEPT
IN A WRITING EXECUTED BY ALL PARTIES HERETO.


 


D.                                      THIS AGREEMENT SUPERSEDES ALL PRIOR
AGREEMENTS UNDER WHICH NETWORK AND AFFILIATE HAVE BEEN OPERATING (IF WRITTEN,
WHETHER FULLY EXECUTED OR NOT, OR ORAL).


 


E.                                       EACH PARTY ACKNOWLEDGES THAT IT IS
ENTERING INTO THIS AGREEMENT IN RELIANCE ONLY UPON THE PROVISIONS HEREIN SET
FORTH, AND NOT UPON ANY COVENANTS, REPRESENTATIONS, WARRANTIES OR OTHER
CONSIDERATIONS NOT SET FORTH IN THIS AGREEMENT.  THE HEADINGS, CAPTIONS AND
ARRANGEMENTS USED IN THIS AGREEMENT ARE, UNLESS SPECIFIED OTHERWISE, FOR
CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE DEEMED TO LIMIT, AMPLIFY OR
MODIFY THE TERMS OF THIS AGREEMENT NOR AFFECT THE MEANING THEREOF.


 


F.                                         IF THIS AGREEMENT IS TERMINATED FOR
ANY REASON, THE PARTIES SHALL NEVERTHELESS REMAIN LIABLE FOR THE FULFILLMENT OF
ALL OBLIGATIONS WHICH ACCRUED PRIOR TO THE EFFECTIVE DATE OF TERMINATION,
INCLUDING WITHOUT LIMITATION INTENDED, PAYMENT OF ALL PLEASURE SERVICE CHARGES
WHICH ACCRUED PRIOR TO THE EFFECTIVE DATE OF TERMINATION.


 


G.                                      EITHER PARTY SHALL HAVE THE RIGHT TO
TERMINATE THIS AGREEMENT BY GIVING NOTICE OF TERMINATION IF ANY OF THE FOLLOWING
EVENTS OR CIRCUMSTANCES OCCUR:  (I) THE OTHER PARTY BECOMES INSOLVENT, OR
VOLUNTARY OR INVOLUNTARY BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR
PROCEEDINGS ARE INSTITUTED AGAINST THE OTHER PARTY; (II) THE OTHER PARTY, FOR
MORE [***], FAILS TO MAINTAIN OPERATIONS AS A GOING BUSINESS; (III) THE OTHER
PARTY, OR ANY OFFICER, DIRECTOR, SUBSTANTIAL SHAREHOLDER OR PRINCIPAL OF THE
OTHER PARTY IS CONVICTED IN A COURT OF COMPETENT JURISDICTION OF ANY OFFENSES
SUBSTANTIALLY RELATED TO THE BUSINESS CONDUCTED BY THE OTHER PARTY IN CONNECTION
WITH THIS AGREEMENT; (IV) THE OTHER PARTY FAILS TO COMPLY WITH ANY APPLICABLE
LAW,

 

17

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


INCLUDING WITHOUT LIMITATION SUCH STATUTES, LAWS, RULES, REGULATIONS AND ORDERS
ENFORCED, ADMINISTERED, PROMULGATED OR PRONOUNCED BY THE FEDERAL COMMUNICATIONS
COMMISSION OR ANY SUCCESSOR AGENCY, AS AMENDED FROM TIME TO TIME; (V) THE OTHER
PARTY FALSIFIES ANY DOCUMENTS, RECORDS OR REPORTS REQUIRED UNDER THIS AGREEMENT;
(VI) THE OTHER PARTY FAILS TO RENEW, OR LOSES, DUE TO SUSPENSION, CANCELLATION
OR REVOCATION, FOR A PERIOD OF [***] OR MORE, ANY LICENSE, PERMIT OR SIMILAR
DOCUMENT OR AUTHORITY REQUIRED BY LAW OR ANY GOVERNMENTAL AUTHORITY HAVING
JURISDICTION, THAT IS NECESSARY TO SUCCESSFULLY CARRY OUT THE PROVISIONS OF THIS
AGREEMENT AND/OR TO MAINTAIN ITS CORPORATE OR OTHER BUSINESS STATUS; (VII) THE
OTHER PARTY MAKES ANY REPRESENTATION OR PROMISE TO A THIRD PARTY DIRECTLY
RELATED TO THE PLEASURE SERVICE WHICH IS INCONSISTENT WITH THE REPRESENTATIONS
OR PROMISES THAT OTHER PARTY MAY APPROPRIATELY MAKE TO SUCH THIRD PARTY
CONSISTENT WITH THIS AGREEMENT; OR (VIII) THE OTHER PARTY COMMITS ANY FRAUD,
MISREPRESENTATION, OR ILLEGAL ACTION OF ANY SORT IN CONNECTION WITH THIS
AGREEMENT OR ANY ACTION TAKEN WHICH IS RELATED TO THIS AGREEMENT.


 


H.                                      TERMINATION UNDER SECTION (G) ABOVE
SHALL BE WITHOUT PREJUDICE TO ANY OTHER RIGHTS OR REMEDIES THAT THE PARTY
TERMINATING THIS AGREEMENT MIGHT HAVE UNDER THIS AGREEMENT, AT LAW, IN EQUITY OR
OTHERWISE.


 


I.                                          REGARDLESS OF THE NATURE AND EXTENT
OF THE RELATIONSHIPS BETWEEN THE AFFILIATE AND THE SYSTEMS, THE AFFILIATE SHALL
BE WHOLLY RESPONSIBLE FOR EACH AND EVERY SYSTEM’S FULFILLMENT OF ALL OF THE
OBLIGATIONS IMPOSED UPON THE AFFILIATE BY THIS AGREEMENT, AND ANY CONDUCT ON THE
PART OF ANY SYSTEM WHICH WOULD HAVE VIOLATED THE PROVISIONS OF THIS AGREEMENT IF
THE SYSTEM WERE A PARTY, SHALL BE A BREACH OF THIS AGREEMENT AS IF SUCH SYSTEM
ACTUALLY WERE A PARTY TO THIS AGREEMENT WITH WHOM THE AFFILIATE WERE JOINTLY AND
SEVERALLY LIABLE.


 


J.                                          IF ANY PARTY ENGAGES AN ATTORNEY IN
CONNECTION WITH ANY ACTION OR PROCEEDING (INCLUDING ARBITRATION AND BANKRUPTCY
MOTIONS AND PROCEEDINGS, AND ANY APPEALS FROM ANY ACTION OR PROCEEDING) TO
ENFORCE OR CONSTRUE THIS AGREEMENT, THE PREVAILING PARTY IN SUCH ACTION OR
PROCEEDING SHALL BE ENTITLED TO RECOVER ITS REASONABLE ATTORNEYS’ FEES AND
DISBURSEMENTS, INCLUDING WITHOUT LIMITATION INTENDED AND BY WAY OF EXAMPLE ONLY,
THE COSTS AND EXPENSES OF DISCOVERY AND EXPERT WITNESSES.  IN THE EVENT
DIFFERENT PARTIES ARE THE PREVAILING PARTIES ON DIFFERENT ISSUES, THE ATTORNEYS’
FEES AND DISBURSEMENTS SHALL BE APPORTIONED IN PROPORTION TO THE VALUE OF THE
ISSUES DECIDED FOR AND AGAINST THE PARTIES.


 


K.                                       THE PROVISIONS OF SECTIONS 2, 6, 9, 11,
15, 16, 20 AND 22 OF THIS AGREEMENT SHALL SURVIVE THE EXPIRATION OR EARLIER
TERMINATION OF THIS AGREEMENT.


 


L.                                          NO BASIC SUBSCRIBER SHALL BE DEEMED
TO HAVE ANY PRIVITY OF CONTRACT OR DIRECT CONTRACTUAL OR OTHER RELATIONSHIP WITH
NETWORK BY VIRTUE OF THIS

 

18

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 


AGREEMENT.  NO SUPPLIER OF ADVERTISING OR PROGRAMMING CONTENT OR ANYTHING ELSE
INCLUDED IN THE PLEASURE SERVICE BY NETWORK SHALL BE DEEMED TO HAVE ANY PRIVITY
OF CONTRACT OR DIRECT CONTRACTUAL OR OTHER RELATIONSHIP WITH AFFILIATE BY VIRTUE
OF THIS AGREEMENT.


 

COMCAST PROGRAMMING

A DIVISION OF COMCAST CORPORATION

 

 

By:

/s/ Alan S. Dannenbaum

 

Name:

Alan S. Dannenbaum

 

Title:

Vice President, Programming

 

 

 

COLORADO SATELLITE BROADCASTING, INC.

 

 

By:

/s/ Michael Weiner

 

Name:

Michael Weiner

 

Title:

Executive Vice President

 

 

 

PARTIAL GUARANTY OF PERFORMANCE

 

New Frontier Media, Inc., a Colorado corporation (“NFM”), hereby guarantees the
full performance of each obligation of its wholly owned subsidiary Colorado
Satellite Broadcasting, Inc., a Colorado corporation (“Network”), under
Section 11 in the preceding agreement, to the same extent as if NFM were the
Network in the preceding agreement, and waives any defense to the enforcement of
this guaranty arising out of the bankruptcy or insolvency of CSB, any change in
the terms or conditions of the preceding agreement, any extension of time for
performance or similar surety defense, and notice of acceptance of this
guaranty.

 

NEW FRONTIER MEDIA, INC.

 

 

By:

/s/ Michael Weiner

 

Name:

Michael Weiner

 

Title:

Executive Vice President

 

 

19

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

ATTACHMENT A

 

LIST OF SYSTEMS

 

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

PROGRAMMING SCHEDULE

 

[Programming Schedule by Time and Title Omitted]

 

[***]

 

--------------------------------------------------------------------------------

 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

AMENDMENT ONE
TO THE PLEASURE SERVICE LICENSE AGREEMENT
BETWEEN
COLORADO SATELLITE BROADCASTING, INC.
AND
COMCAST CORPORATION

 

This amendment (“Amendment One”) amends the Pleasure Service License Agreement
dated November 16, 2000, and all attachments, riders and addendums thereto
(collectively the “Agreement”), between Colorado Satellite Broadcasting, Inc.
(“CSB”) and Comcast Programming, a division of Comcast Corporation (n/k/a
Comcast Holdings Corporation), a Pennsylvania corporation with offices at 1500
Market Street, Philadelphia, Pennsylvania 19102-2148.

 

Whereas, Comcast Holdings Corporation hereby assigns the Agreement to Comcast
Cable Communications, LLC (“Affiliate”); and

 

Whereas, the parties desire to allow the Agreement to apply, at Affiliate’s
discretion, to other pay-per-view services provided by CSB;

 

Now, therefore, the parties hereby agree to amend the Agreement as follows:

 

1.     Additional Services

The term “Pleasure Service” and/or “Service” shall, in addition to referring to
CSB’s pay-per-view service currently known as “Pleasure,” also shall mean and
refer to each of those CSB pay-per-view services currently known as TENTM,
TENClipsTM, TENBlueTM, and TENBloxTM (the “Additional Services”), to the extent
each such Additional Service, respectively, is distributed by Affiliate, for all
purposes of the Agreement other than Section 8, Free Subscriptions and Carriage,
and those other Sections that pertain to determination of the fees related to
the Pleasure Service.  All programming broadcasts on the Additional Services
will be in the “[***] Editing Standard” which depicts [***] and [***] situations
and [***] among consenting adults.  These Services do not depict [***].  These
Services are [***] (or [***]) to the degree of explicitness of programming
currently featured on the competing adult services such as [***].

 

2.     TENTM, TENClipsTM, TENBlueTM, and TENBloxTM Rates

Demand Purchase Rates:  For carriage of any of the Additional Services,
Affiliate shall pay [***].

 

3.     System Qualifications

The second sentence of Section 1 is hereby deleted in its entirety and replaced
by the following:  “Affiliate represents and warrants that all Systems are at
least [***]

 

--------------------------------------------------------------------------------


 

Portions of this Exhibit have been redacted pursuant to a request for
confidential treatment under Rule 24b-2 of the General Rules and Regulations
under the Securities Exchange Act.  Omitted information, marked “[***]” in this
Exhibit, has been filed with the Securities and Exchange Commission together
with such request for confidential treatment.

 

percent ([***]%) owned by or are managed by Affiliate or an entity controlling,
controlled by, or under common control with Affiliate.”

 

4.     System Technologies

Notwithstanding anything to the contrary contained in the Agreement, Affiliate
shall have the right to distribute the Service via any technology, now existing
or hereafter created, used by a System to deliver the Service to Basic
Subscribers.

 

5.     Notice

The address listed for CSB in Section 6(f) shall be changed to:
7007 Winchester Circle
Suite 200
Boulder, Colorado 80301

 

Capitalized terms used in this Amendment One and not otherwise defined herein
shall have the respective meanings ascribed to such terms in the Agreement.  To
the extent that this Amendment One contains additional terms or terms that
conflict with the Agreement, the terms of this Amendment One shall control. 
Other than the addition of the changes above, the terms and conditions of the
Agreement remain unchanged and in full force and effect.  The Effective Date of
this Amendment One is February 28, 2005.

 

Comcast Holdings Corporation

 

Comcast Cable Communications, LLC

Colorado Satellite Broadcasting, Inc.

 

 

By:

/s/ Alan S. Dannenbaum

 

By:

/s/ Karyn Miller

Name:

Alan S. Dannenbaum

 

Name:

Karyn Miller

Title:

Senior Vice President Programming

 

Title:

CFO

 

2

--------------------------------------------------------------------------------
